Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-19 in the reply filed on September 1, 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 requires, in part, “from a ring radially inward”. “radially inward” from what?
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 requires, in part, wherein the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) that is less than or about 50% of the number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) according to the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5). However, Applicant does not state which of the numerous interior ring(s) of apertures is 50% larger than the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) beased on the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Guo; Xin Sheng et al. (US 6050506 A) in view of Wiltse; John et al. (US 20170167024 A1). Guo teaches a semiconductor processing chamber (20; Figure 1) comprising: a gasbox (36; Figure 1-Applicant’s 248; Figure 2); a substrate support (14; Figure 1); a blocker plate (40; Figure 1-Applicant’s 244; Figure 2) positioned between the gasbox (36; Figure 1-Applicant’s 248; Figure 2) and the substrate support (14; Figure 1), wherein the blocker plate (40; Figure 1-Applicant’s 244; Figure 2) defines a plurality of apertures (42; Figure 1) through the blocker plate (40; Figure 1-Applicant’s 244; Figure 2); and a faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) positioned between the blocker plate (40; Figure 1-Applicant’s 244; Figure 2) and the substrate support (14; Figure 1), wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) is characterized by a first surface (top of 24) facing the blocker plate (40; Figure 1-Applicant’s 244; Figure 2) and a second surface (bottom of 24) opposite the first surface (top of 24), wherein the second surface (bottom of 24) of the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) and the substrate support (14; Figure 1) at least partially define a processing region (26; Figure 1) within the semiconductor processing chamber (20; Figure 1), wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) is characterized by a central axis, wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) defines a plurality of apertures (28; Figure 1) through the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) distributed in a number of rings (142,144,146,148; Figure 7), wherein each ring of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) includes a scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number from a ring radially inward – claim 1
Guo further teaches:
The semiconductor processing chamber (20; Figure 1) of claim 1, wherein the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number within each corresponding ring follows an equation: XR (N(r); column 6; lines 22-36), where X is a base number (No; column 6; lines 22-36; Table 1; Circle No.1) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), and R (r; column 6; lines 22-36) is a corresponding ring number, as claimed by claim 6
The semiconductor processing chamber (20; Figure 1) of claim 1, further comprising a pumping liner (84; Figure 1) extending radially about the semiconductor processing chamber (20; Figure 1) between the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) and the substrate support (14; Figure 1), wherein the pumping liner (84; Figure 1) is configured to exhaust effluents radially outward from a processing region (26; Figure 1) of the semiconductor processing chamber (20; Figure 1), as claimed by claim 11
A semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2), comprising: a first surface (top of 24) and a second surface (bottom of 24) opposite the first surface (top of 24), wherein: the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) is characterized by a central axis extending through the first surface (top of 24) and the second surface (bottom of 24), the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) defines a plurality of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) through the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) distributed in a number of concentric rings (142,144,146,148; Figure 7) about the central axis, each ring of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) includes a scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number from a ring radially inward – claim 12
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 12, wherein the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number within each corresponding ring follows an equation: XR (N(r); column 6; lines 22-36), where X is a base number (No; column 6; lines 22-36; Table 1; Circle No.1) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), and R (r; column 6; lines 22-36) is a corresponding ring number, as claimed by claim 17
Guo does not teach a radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) reduced from the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number – claim 1
Guo further does not teach:
The semiconductor processing chamber (20; Figure 1) of claim 1, wherein the apertures (44; Figure 2; 122; Figure 5) of the radially outermost ring are distributed equidistantly about the radially outermost ring, as claimed by claim 2
The semiconductor processing chamber (20; Figure 1) of claim 1, wherein the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) that is less than or about 75% of the number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) according to the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 3
The semiconductor processing chamber (20; Figure 1) of claim 1, wherein an inwardly adjacent ring (144, 146; Figure 7) of apertures (124; Figure 5) from the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) reduced from the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number, as claimed by claim 4
The semiconductor processing chamber (20; Figure 1) of claim 4, wherein the inwardly adjacent ring (144, 146; Figure 7) of apertures (124; Figure 5) from the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) that is less than or about 75% of the number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) according to the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 5
The semiconductor processing chamber (20; Figure 1) of claim 6, wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) defines at least 30 rings (142,144,146,148; Figure 7) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 7
The semiconductor processing chamber (20; Figure 1) of claim 6, wherein the base number (No; column 6; lines 22-36; Table 1; Circle No.1) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) is an integer between four and eight, as claimed by claim 8
The semiconductor processing chamber (20; Figure 1) of claim 1, further comprising a chamber housing (20; Figure 1) extending about the substrate support (14; Figure 1), wherein the chamber housing (20; Figure 1) defines an access (19; Figure 1) configured to allow delivery of a semiconductor substrate along a portion of the chamber housing (20; Figure 1), as claimed by claim 9
The semiconductor processing chamber (20; Figure 1) of claim 9, wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) is characterized by a reduction of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) through a section of the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) proximate the access (19; Figure 1) in the chamber housing (20; Figure 1), as claimed by claim 10
a radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) reduced from the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number, and the apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) of the radially outermost ring are characterized by an equiangular distribution from one another about the radially outermost ring – claim 12
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 12, wherein the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) that is less than or about 50% of the number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) according to the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 13
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 12, wherein an inwardly adjacent ring (144, 146; Figure 7) of apertures (124; Figure 5) from the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) reduced from the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number, as claimed by claim 14
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 14, wherein the inwardly adjacent ring (144, 146; Figure 7) of apertures (124; Figure 5) from the radially outermost ring (148; Figure 7) of apertures (42; Figure 2; 122; Figure 5) is characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) that is less than or about 75% of the number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) according to the scaled increase (N(r); column 6; lines 23-35; Table 1) in apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 15
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 12, wherein no more than 5 radially outermost rings (142,144,146,148; Figure 7) are characterized by a number of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) reduced from the scaled increase (N(r); column 6; lines 23-35; Table 1) in aperture number, as claimed by claim 16
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 17, wherein the faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) defines at least 30 rings (142,144,146,148; Figure 7) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5), as claimed by claim 18
The semiconductor processing chamber (20; Figure 1) faceplate (24; Figure 1; 120; Figure 5; 140; Figure 7-”showerhead” throughout-Applicant’s 246; Figure 2) of claim 17, wherein the base number (No; column 6; lines 22-36; Table 1; Circle No.1) of apertures (46; Figure 1; 42,44; Figure 2; 122,124,126; Figure 5) is an integer between three and eight, as claimed by claim 19
Wiltse also teaches a faceplate (240; Figure 5A,5B) with optimized aperture (243, 244; Figure 5A,B) distributions including a radially outermost ring (244; Figure 5A) of apertures (244; Figure 5A) is characterized by a number of apertures (244; Figure 5A) reduced from the inner aperture numbers (243; Figure 5A) – claim 1.
It would have been been obvious to one of ordinary skill in the art at the time the invention was made for Guo to optimize Guo’s aperture distribution(s) as taught by Guo and Wiltse.
Motivation for Guo to optimize Guo’s aperture distribution(s) as taught by Guo and Wiltse is for films with “non-unifromity problems” (Guo – column 5; lines 20-25) requiring optimized “..spatial and density ranges need to be determined, preferably by experimental measurement of either the film deposition profile or the gas flow patterns” (Guo – column 6; lines 35-45). Wiltse likewise teaches gas hole patterns with optimized distributions to achieve unifomity in film processing (abstract; [0046]-[0047]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huang; Chih-Hui et al. (US 20190284695 A1). Huang also illustrates favorable faceplate hole distributions (Figure 5) with similar radial arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/Awww.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716